Citation Nr: 1009746	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  95-01 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis with limitation of motion of the right knee prior 
to April 12, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis with limitation of motion of the left knee prior to 
April 12, 2002


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1970 to 
February 1974.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision, in which 
the RO, inter alia, denied the Veteran a rating in excess of 
10 percent, each, for his service-connected right and left 
knee disabilities.  The Veteran filed a notice of 
disagreement (NOD) in April 1994, and the RO issued a 
statement of the case (SOC) in November 1994.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 1994.

In May 1998, the Board issued a decision granting a 10 
percent rating for arthritis of each knee, but denying, as 
not well grounded, the claim for service connection for the 
Veteran's bilateral medial meniscus injuries.  The Veteran 
appealed these determinations to what was formerly the United 
States Court of Veterans Appeals (now, the United States 
Court of Appeals for Veterans Claims as of March 1, 1999) 
(Court).

In November 1999, the Court issued a Memorandum Decision 
affirming the Board's denial of service connection for 
bilateral medial meniscus injuries; vacating that portion of 
the Board's decision that denied a rating in excess of 10 
percent, each, for the Veteran's right and left knee 
disabilities; and remanding the matters to the Board for 
further appellate consideration.

In August 2000, the Board remanded the claims on appeal to 
the RO.  In March 2001, the RO increased the disability 
rating assigned for each knee to 20 percent effective October 
1, 1993 (date of claim for increase).

In September 2001, the Board again remanded the claims on 
appeal to the RO to ensure full compliance with its prior 
remand.

In December 2002, the Veteran requested a hearing before a 
member of the Board (Veterans Law Judge) either locally 
(travel board hearing) or via a video conference; this 
request was subsequently withdrawn in January 2003.  See 38 
C.F.R. § 20.704 (2009). 

In April 2003, the Board determined that additional 
evidentiary development was still warranted in this appeal, 
and undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, a few months later, in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO.  
Hence, in November 2003, the Board remanded these matters to 
the RO for consideration of the claims in light of the 
additional evidence received.  After consideration of the 
newly received evidence, in February 2005, the RO awarded 
separate ratings for varus deformity (20 percent for each 
knee) and arthritis (10 percent for each knee), effective 
October 1, 1993, and certified all matters to the Board. 

In November 2005, the Board issued a decision denying the 
Veteran a rating in excess of 10 percent, each, for arthritis 
of the right and left knees, and denying the Veteran a rating 
in excess of 20 percent, each, for varus deformity of each 
knee.  The Veteran appealed the denial of higher ratings for 
arthritis of the right and left knees to the Court.

In October 2006, the Court granted a joint motion filed by 
representatives for each party, partially vacating the 
Board's decision that denied the Veteran a rating in excess 
of 10 percent for arthritis of each knee, and remanding these 
matters to the Board for further proceedings consistent with 
the joint motion.

In April 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development, to include adjudicating the 
inextricably intertwined claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU). 

In a February 2008 decision, the RO, inter alia, granted an 
increased rating of 50 percent for Veteran's degenerative 
arthritis, right and left knee with limitation of extension, 
effective October 1, 1993, granted an increased rating of 30 
percent for Veteran's degenerative arthritis, right and left 
knee with limitation of flexion, effective October 1, 1993 
and granted a TDIU, effective October 1, 1993 to April 12, 
2002. 

However, in a June 2008 letter, the Director of the VA 
Compensation and Pension (C&P) Service determined that the 
February 2008 rating decision incorrectly granted increased 
ratings of 50 percent for right and left knee limitation of 
extension and 30 percent for right and left knee limitation 
of flexion, effective October 1, 2003.  The Director of the 
VA C&P Service indicated that to assign compensable 
evaluations solely based on painful motion under two separate 
diagnostic codes would be in violation of the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  

In a July 2008 rating decision, the AMC granted a 100 percent 
rating for loss of use of both lower extremities due to the 
Veteran's knee disabilities effective April 12, 2002, but 
denied the matters of higher ratings for right and left knee 
arthritis prior to April 12, 2002 and a TDIU (as reflected in 
the July 2008 supplemental SOC (SSOC)).

However, the Board notes that the February 2008 rating 
decision previously granted the Veteran a TDIU, effective 
October 1, 1993 to April 12, 2002.  As the Veteran has in 
fact been granted a TDIU, the issue of a TDIU prior to April 
12, 2002 is moot.

In March 2009, the Board again remanded the claims on appeal 
to the RO, via the AMC in Washington, DC, for additional 
development, to afford the Veteran the appropriate time 
period (one year from the date of notification of the July 
2008 rating decision, or December 19, 2009) in which to 
perfect a timely appeal of the claim for entitlement to a 
TDIU (for the period since April 12, 2002).  The Veteran did 
not perfect a timely appeal that aspect of the decision.  
However, given the Veteran's statements indicating that he 
was unable to work due to his knee disabilities and the fact 
that the ratings for the Veteran's only service-connected 
disabilities are on appeal, the claim for a TDIU since April 
12, 2002 is essentially a component of the claims for higher 
ratings.  See Rice v. Shinseki, 22 Vet.  App. 447 (2009).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001). (holding that where a veteran submits evidence of a 
medical disability; makes a claim for the highest rating 
possible; and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU). 

Although the Veteran has been assigned the maximum schedular 
rating for his arthritis of the knees from April 12, 2002, as 
higher ratings are assignable prior to that date, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized the appeal as set 
forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

Additionally, the Board notes that the claims which were 
originally on appeal were entitlement to a rating in excess 
of 10 percent for arthritis with limitation of motion of the 
right knee, entitlement to a rating in excess of 10 percent 
for arthritis with limitation of motion of the left knee and 
entitlement to TDIU since April 12, 2002.  As noted above, 
the Veteran has been awarded a total rating for arthritis of 
the knees from April 12, 2002.  Thus, after the date of April 
12, 2002, the claim of TDIU is moot. 

The Board notes that a private attorney, William C. White, 
previously represented the Veteran in this appeal.  However, 
in a June 2009 letter, the Veteran notified VA that Mr. White 
no longer represented "any and all matters regarding my VA 
affairs".  As the Veteran has not designated a new 
representative, he is now recognized as proceeding in this 
appeal pro se.  See 38 C.F.R. § 20.608(a) (2009). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  Prior to April 12, 2002, the Veteran's right and left 
knee disabilities were manifested by X-ray evidence of 
degenerative changes, complaints of pain with evidence of 
pain on motion, but extension of the Veteran's right and left 
knees had been limited to between 0 and 10 degrees, while 
left knee flexion had been between 80 to 125 degrees and 
there was no other evidence of significant functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of motion of the right knee for 
periods prior to April 12, 2002, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2009).

2.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of motion of the left knee for 
periods prior to April 12, 2002, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the February 2005 SSOC set forth the criteria 
for rating arthritis with limitation of motion of the knees.  
Thereafter, a June 2007 post-rating letter provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher rating for 
arthritis with limitation of motion of the knees, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  The June 2007 letter also notified the Veteran that 
he could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the July 2008 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of private 
records and reports of VA examinations in November 1993, 
February 1997 and January 2001.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his former 
representative, on his behalf.  The Board also notes that no 
further RO action on these matters is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2009)).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009)).

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Historically, by rating action of February 2005, the RO 
awarded separate ratings for varus deformity (20 percent for 
each knee) and arthritis (10 percent for each knee), 
effective October 1, 1993, (date of claim for increase).  The 
separate ratings for arthritis at a 10 percent rating for 
each knee were rated under Diagnostic Code 5261 (limitation 
of extension).

In a February 2008 rating decision, the RO assigned a 30 
percent rating for arthritis, right knee, with limitation of 
flexion, assigned a 50 percent rating for arthritis, right 
knee, with limitation of extension, assigned a 30 percent 
rating for arthritis, left knee, with limitation of flexion 
and assigned a 50 percent rating for arthritis, left knee, 
with limitation of extension.  All of these assigned ratings 
were effective from October 1, 1993 until April 12, 2002.

However, as noted above, in a June 2008 letter, the VA 
Director of Compensation and Pension Service determined that 
the February 2008 rating decision incorrectly increased the 
evaluation of arthritis of the right and left knees with 
limitation of extension and flexion as assigning a 
compensable evaluation solely based on painful motion under 
two separate codes would be inappropriate pyramiding.  See 38 
C.F.R. § 4.14.

In a July 2008 rating decision, the AMC granted a 100 percent 
rating for loss of use of both lower extremities due to the 
Veteran's knee disabilities effective April 12, 2002 
(Diagnostic Code 5110), but denied the matters of higher 
ratings for right and left knee arthritis prior to April 12, 
2002.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees. A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009)).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009)).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2009)).

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9- 2004; 69 Fed. Reg. 59,990 
(2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996). 

During VA examination in November 1993, the Veteran presented 
with complaints of pain in both of his knees.  Examination 
revealed no effusion.  Range of motion of the knees was 0 to 
90 degrees supine and 0 to 95 degrees standing.  X-rays of 
the left knee revealed a moderate degree of degenerative 
joint disease.

During VA examination in February 1997, the Veteran presented 
with a waddling gait.  Examination of the knees revealed no 
swelling or deformity.  He complained of pain on palpitation 
over the patella on both sides and there was no crepitation.  
Ligaments were stable on both sides.  Range of motion was 0 
to 125 degrees on the right and left sides which were due to 
the heavy bulk of his legs.  X-rays of both knees showed 
minimal degenerative changes.

During VA examination in January 2001, the Veteran presented 
with painful knees.  He could not walk long distances and he 
needed a can and at times a wheelchair.  On examination there 
was slow waddling gait but posture was adequate with 
satisfactory equilibrium.  There was no effusion on deep 
palpitation.  There was moderate tenderness about the patella 
and some crepitations.  The ligaments were stable.  Range of 
motion was 10 to 80 degrees on both sides with complaints of 
moderate pain.  With repeated movement of the knee joints, 
the power of resistance started to reduce with more 
complaints of pain.  X-rays of both knees revealed advanced 
arthritis of both knees involving all areas of his joints.  
The diagnosis was fairly advanced degenerative arthritis of 
right and left knee with narrowing sclerosis of the joint 
space.  The examiner indicated that there was moderate 
functional loss in terms of limitation of motion and increase 
in pain due to repeated movement during this examination.  He 
could not comment upon the functional loss during flare-ups 
but reported that the range of motion before and after 
repeated use were the same but there was evidence of weakness 
after repeated movement of the knee joints during 
examination.

Considering the evidence of record in light of the above- 
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service- 
connected right and left knee disabilities, prior to April 
12, 2002, is not warranted. 

In this case, the separate 10 percent rating was based on the 
range of motion findings in the January 2001 VA examination 
report, which indicated that range of motion of the left and 
right knees was from 10 degrees extension to 80 degrees 
flexion.  The Board notes that these range of motion findings 
warrant a 10 percent rating under Diagnostic Code 5261 for 
limitation of extension and not under Diagnostic Code 5260 
for limitation of flexion. 

The Board also notes that VA's General Counsel has held that 
separate ratings under Diagnostic Codes 5260 and 5261, for 
limitation of flexion and extension of the leg, respectively, 
may be assigned for disability of the same joint.  See 
VAOGCPREC 9- 2004; 69 Fed. Reg. 59,990 (2004).

However, considering the pertinent evidence of record in 
light of the above-noted criteria, the Board finds that the 
criteria for the assignment of a rating in excess of 10 
percent is not warranted for limitation of extension, and an 
additional compensable rating for limitation of flexion is 
not warranted. 

As indicated above, while the Veteran has complained of 
bilateral knee pain, the Board notes that there is no basis 
for a higher rating for either knee based on limited flexion 
or extension under Diagnostic Codes 5260 or 5261 for the time 
period in question.  As noted above, on January 2001 VA 
examination, range of motion of each knee was recorded as 
extension to 10 degrees and flexion to 80 degrees.  Thus, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5261 because extension has not been limited 
to 15 degrees, and an additional rating is not warranted 
under Diagnostic Code 5260 because flexion has not been 
limited to 45 degrees.

The Board also points out that the VA examinations did 
reflect limitation of motion objectively confirmed by painful 
motion, warranting the 10 percent rating assigned prior to 
April 12, 2002 for each knee.  However, neither painful 
motion nor any of the other DeLuca factors warrant a rating 
in excess of 10 percent for either knee prior to April 12, 
2002.  The January 2001 VA examiner opined that there was 
moderate functional loss in terms of limitation of motion and 
increase in pain due to repeated movement during this 
examination.  However, he could not comment upon the 
functional loss during flare-ups but reported that the range 
of motion before and after repeated use were the same but 
there was evidence of weakness after repeated movement of the 
knee joints during examination.  While there was moderate 
functional loss, collectively, this evidence does not 
indicate that the Veteran's pain is so disabling as to 
actually or effectively result in flexion limited to 30 
degrees or extension limited to 15 degrees-the requirements 
for the next higher 20 percent rating under Diagnostic Codes 
5260 and 5261, respectively.  Thus, even considering 
functional loss due pain and other factor identified in 
sections 4.40 and 4.45, the evidence simply does not support 
assignment of a higher rating for either knee under 
Diagnostic Codes 5260 or 5261.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
right and left knee arthritis, but finds that no higher 
rating is assignable.  As the range of motion figures reflect 
that there is no ankylosis of either knee, no higher rating 
under Diagnostic Code 5256 is warranted.  Moreover, there is 
no evidence of dislocated semilunar cartilage or impairment 
of the tibia and fibula to warrant a higher rating under 
Diagnostic Codes 5258 or 5262.  The Veteran already has been 
granted separate 20 percent ratings for valgus deformity of 
the left and right knees under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for knee impairment such as recurrent subluxation 
or lateral instability.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
prior to April 12, 2002, the Veteran's service- connected 
arthritis with limitation of motion of the left knee and 
right knee have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).   

For all the foregoing reasons, the claims for a rating in 
excess of 10 percent for arthritis with limitation of motion 
of the right and left knees prior to April 12, 2002 must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher ratings, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

A rating in excess of 10 percent for arthritis with 
limitation of motion of the right knee prior to April 12, 
2002, is denied.

A rating in excess of 10 percent for arthritis with 
limitation of motion of the left knee prior to April 12, 
2002, is denied. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


